IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JAMES ARTHUR BIGGINS,                    §
                                          § No. 494, 2017
       Defendant Below,                   §
       Appellant,                         § Court Below—Superior Court
                                          § of the State of Delaware
       v.                                 §
                                          § Cr. ID No. 9609015504 (N)
 STATE OF DELAWARE,                       §
                                          §
       Plaintiff Below,                   §
       Appellee.                          §

                          Submitted: December 14, 2017
                          Decided:   December 18, 2017

                                      ORDER

Before VALIHURA, SEITZ, and TRAYNOR, Justices.

      This 18th day of December 2017, having considered the notice to show cause

and the appellant’s response, it appears to the Court that:

      (1)    On November 27, 2017, the appellant, James Arthur Biggins, filed a

notice of appeal from a Superior Court order, dated October 26, 2017 and docketed

on October 27, 2017, denying his request to file a motion for a certificate of

reasonable doubt. The Senior Court Clerk issued a notice directing Biggins to: (i)

show cause why this appeal should not be dismissed, under Supreme Court Rule

29(b), for his failure to comply with the Court’s July 11, 2011 order prohibiting him

from challenging his convictions in Cr. ID No. 9609015504 without prior approval
of a Justice of the Court;1 and (ii) explain the basis for the certifications in his motion

and affidavit to proceed in forma pauperis that the claims he sought to raise have

never been raised or disposed of before in any court and that he has no reason to

believe that the claims are foreclosed by controlling law. Biggins did not respond

to the notice to show cause within ten days of his receipt of the notice to show cause,

making his appeal subject to dismissal.2 In his untimely response to the notice to

show cause, Biggins argues he cannot be penalized for failing to comply with an

order from six years ago, the Court has previously allowed his appeals to proceed,

and he raises constitutional claims.

       (2)     Even if Biggins’ response to the notice to show cause was timely, the

Court would not approve his filing. This is not the first time Biggins has appealed

the denial of an untimely motion for a certificate of reasonable doubt. In 2009, this

Court affirmed the Superior Court’s denial of Biggins’ motion for a certificate of

reasonable doubt, holding “[n]either the Superior Court nor this Court has the

authority to rule on a motion for a certificate of reasonable doubt in a criminal




1
  Biggins v. State, 2011 WL 2731214, at *1 (Del. July 11, 2011) (finding Biggins’ numerous filings
constituted an abuse of process and prohibiting Biggins from filing any further papers challenging
his convictions in Cr. ID No. 9609015504 without approval of a justice).
2
  A party must respond to the notice to show cause within ten days after receipt of the notice. Supr.
Ct. R. 29(b). Biggins received the notice to show cause on November 30, 2017, but did not file his
response until December 14, 2017, making his appeal subject to dismissal. Supr. Ct. R. 3(b)(2).
                                                 2
proceeding in which final judgment was entered over a decade ago.”3 This remains

true today. Biggins’ appeal must therefore be dismissed.

         NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                              BY THE COURT:

                                              /s/ Collins J. Seitz, Jr.
                                                     Justice




3
    Biggins v. State, 2009 WL 2882865, at *1 (Del. Sept. 10, 2009).

                                                 3